Exhibit 10.2

 

BROOKLINE BANK
CHANGE IN CONTROL AGREEMENT

 

This Agreement is made effective as of the            day of                 ,
by and between                            (“Executive”) and Brookline Bank, a
federally chartered stock savings bank (the “Bank”).

 

WHEREAS, Executive is serving in the position of                      for the
Bank, a position of substantial responsibility.

 

WHEREAS, the Bank recognizes the significant contribution Executive has made to
the Bank and desires to protect Executive’s position in the event of a “Change
in Control,” as defined in this Agreement.

 

NOW, THEREFORE, in consideration of the services of Executive agreeing to serve
in the position set forth above, and upon the other terms and conditions
hereinafter provided, the parties hereto agree as follows:

 


TERM OF AGREEMENT

 

The term of this Agreement shall be for a period of twelve (12) months from the
date set forth above (the “Effective Date”).  Commencing on the first
anniversary date of this Agreement and continuing on each anniversary date
thereafter, the Bank may extend this Agreement for an additional twelve (12)
months provided such extension is agreed to in writing by the Bank and
Executive.  Notwithstanding any other provision of this Section 1, this
Agreement shall remain in effect upon the public announcement of an event that,
if consummated, would result in a “Change in Control,” as defined in
Section 2(a) hereof, and for a period of twelve (12) months after the closing or
completion of the Change in Control.


 


PAYMENTS TO EXECUTIVE UPON CHANGE IN CONTROL

(a)           Upon the occurrence of a “Change in Control” (as herein defined)
of the Bank or Brookline Bancorp, Inc. (the “Company”) followed at any time
during the term of this Agreement by (i) the involuntary termination of
Executive’s employment, other than for “Cause,” as defined in Section 2(c)
hereof, or (ii) the voluntary termination of Executive’s employment during the
term of this Agreement following any demotion, loss of title, office or
significant authority, reduction in annual compensation or benefits, or
relocation of Executive’s principal place of employment by more than 50 miles
from its location immediately prior to the Change in Control, then the
provisions of Section 3 shall apply.

 

(b)           A “Change in Control” of the Bank or the Company shall mean a
change in control of a nature that: (i) would be required to be reported in
response to Item 1(a) of the current report on Form 8-K, as in effect on the
date hereof, pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934 (the “Exchange Act”); or (ii) results in a Change in Control of the Bank or
the Company within the meaning of the Home Owners’ Loan Act, as amended, and
applicable rules and regulations promulgated thereunder (collectively the
“HOLA”), as in effect at the time of the Change in Control; or (iii) without
limitation such a Change in Control shall be deemed to have occurred at such
time as (a) any “person” (as the term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of Company’s outstanding
securities except for any securities purchased by the Bank’s employee stock
ownership plan or trust; or (b) individuals who constitute the Board on the date
hereof (the “Incumbent Board”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a trustee or director
subsequent to the date hereof whose election was approved by a vote of at least
three-quarters of the directors comprising the Incumbent Board, or whose
nomination for election by the Company’s stockholders was approved by the same
Nominating Committee serving under an Incumbent Board, shall be, for purposes of
this clause (b), considered as though he were a member of the Incumbent Board;
or (c) a plan of reorganization, merger, consolidation, sale of all or
substantially all the assets of the Bank or the Company or similar transaction
in which the Bank or Company is not the surviving institution occurs; or (d) a
proxy statement soliciting proxies from stockholders of the Company, by someone
other than the current management of the Company, seeking stockholder approval
of a plan of reorganization, merger or consolidation of the Company or similar
transaction with one or more corporations as a result of which the outstanding
shares of the class of securities then subject to the plan are to be exchanged
for or converted into cash or property or securities not issued by the Company;
or (e) a tender offer is made for 25% or more of the voting securities of the
Company and the shareholders

 

--------------------------------------------------------------------------------


 

owning beneficially or of record 25% or more of the outstanding securities of
the Company have tendered or offered to sell their shares pursuant to such
tender offer and such tendered shares have been accepted by the tender offeror.

 

(c)           Executive shall not have the right to receive termination benefits
pursuant to Section 3 hereof upon Termination for Cause.  The term termination
for “Cause” shall mean termination because of Executive’s intentional failure to
perform stated duties, personal dishonesty, incompetence, willful misconduct,
any breach of fiduciary duty involving personal profit, willful violation of any
law, rule, regulation (other than traffic violations or similar offenses) or
final cease and desist order, or any material breach of any material provision
of this Agreement.  A voluntary resignation pursuant to Section 2(a) shall not
constitute, nor be grounds for termination for Cause.  In determining
incompetence, the acts or omissions shall be measured against standards
generally prevailing in the savings institution industry.  Notwithstanding the
foregoing, Executive shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of not less than three-fourths
of the members of the Board at a meeting of the Board called and held for that
purpose (after reasonable notice to Executive and an opportunity for Executive,
together with counsel, to be heard before the Board), finding that in the good
faith opinion of the Board, Executive was guilty of conduct justifying
Termination for Cause and specifying the particulars thereof in detail. 
Executive shall not have the right to receive compensation or other benefits for
any period after termination for Cause.


 

TERMINATION

(a)           Upon the occurrence of a Change in Control, followed at any time
during the term of this Agreement by the involuntary termination of Executive’s
employment other than a termination for Cause, or the voluntary termination of
Executive’s employment by Executive after the occurrence of an event set forth
in Section 2(a) hereof, the Bank shall be obligated to pay Executive, or in the
event of Executive’s subsequent death, Executive’s beneficiary or beneficiaries,
or Executive’s estate, as the case may be, as severance pay, a sum equal to one
(1) times the average of the three preceding years’ annual base salary and bonus
paid to Executive during such years.  If Executive has been employed by the Bank
for less than one year, then the severance pay shall be a sum equal to twelve
(12) times the average monthly salary paid to Executive during such period. 
Such payment shall not be reduced in the event Executive obtains other
employment following termination of employment.  At the election of Executive,
which election is to be made on an annual basis during the month of January, and
which election is irrevocable for the year in which made and upon the occurrence
of a Change in Control, any payments shall be made in a lump sum or paid monthly
during the remaining term of this Agreement following Executive’s termination. 
In the event that no election is made, payment to Executive will be made on a
monthly basis during the remaining term of this Agreement.

 

(b)           Upon the occurrence of a Change in Control of the Bank followed at
any time during the term of this Agreement by Executive’s involuntary
termination of employment (other than for termination for Cause) or the
voluntary termination of Executive’s employment as set forth in Section 2(a)
hereof, the Bank shall cause to be continued life, medical, dental and
disability coverage substantially identical to the coverage maintained by the
Bank for Executive prior to Executive’s severance.  Such coverage and payments
shall cease upon expiration of twelve (12) months.

 

(c)           Notwithstanding the preceding paragraphs of this Section 3, in no
event shall the aggregate payments or benefits to be made or afforded to
Executive under said paragraphs (the “Termination Benefits”) constitute an
“excess parachute payment” under Section 280G of the Code or any successor
thereto, and in order to avoid such a result Termination Benefits will be
reduced, if necessary, to an amount (the “Non-Triggering Amount”), the value of
which is one dollar ($1.00) less than an amount equal to three (3) times
Executive’s “base amount,” as determined in accordance with said Section 280G.
The allocation of the reduction required hereby among Termination Benefits
provided by the preceding paragraphs of this Section 3 shall be determined by
Executive.


 


NOTICE OF TERMINATION

(a)           Any purported termination by the Bank or by Executive shall be
communicated by Notice of Termination to the other party hereto.  For purposes
of this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

 

2

--------------------------------------------------------------------------------


 

(b)           “Date of Termination” shall mean the date specified in the Notice
of Termination (which, in the case of a termination for Cause, shall be
immediate).  Except as set forth below in paragraph (c), in no event shall the
Date of Termination exceed thirty (30) days from the date Notice of Termination
is given.

 

(c)           If, within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, except upon the occurrence of
a Change in Control and voluntary termination by Executive in which case the
date of termination shall be the date specified in the Notice, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, by a binding arbitration award, or
by a final judgment, order or decree of a court of competent jurisdiction (the
time for appeal therefrom having expired and no appeal having been perfected)
and provided further that the Date of Termination shall be extended by a notice
of dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence. 
Notwithstanding the pendency of any such dispute, the Bank will continue to pay
Executive his/her full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to, the base salary) and continue
Executive as a participant in all compensation, benefit and insurance plans in
which Executive was participating when the notice of dispute was given, until
the earlier of one hundred twenty (120) days from the date of the Notice of
Termination or the date upon which the dispute is finally resolved in accordance
with this Agreement.  Amounts paid under this Section are in addition to all
other amounts due under this Agreement and shall not be offset against or reduce
any other amounts due under this Agreement.  Notwithstanding the foregoing, no
compensation or benefits shall be paid to Executive in the event Executive is
terminated for Cause.  In the event that such termination for Cause is found to
have been wrongful or such dispute is otherwise decided in Executive’s favor,
Executive shall be entitled to receive all compensation and benefits which
accrued for up to a period of twelve (12) months after the termination for
Cause.


 


POST-TERMINATION OBLIGATIONS

All payments and benefits to Executive under this Agreement shall be subject to
Executive’s compliance with this Section 5 during the term of this Agreement and
for one (1) full year after the expiration or termination hereof.

 

Executive shall, upon reasonable notice, furnish such information and assistance
to the Bank as may reasonably be required by the Bank in connection with any
litigation in which it or any of its subsidiaries or affiliates is, or may
become, a party.


 


SOURCE OF PAYMENTS

All payments provided in this Agreement shall be paid by check from the general
funds of the Bank.


 


EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Bank and Executive, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided.  No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to Executive without reference to this
Agreement.


 


NO CONTRACT OF EMPLOYMENT

This Agreement shall not create a contract of employment between Executive and
the Bank or the Company, and any payments to Executive under this Agreement
shall occur only pursuant to Section 3(a) hereof following a Change in Control.


 


NO ATTACHMENT

Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.


 


MODIFICATION AND WAIVER

(a)           This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.

 

3

--------------------------------------------------------------------------------


 

(b)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future as to any act other
than that specifically waived.


 


SEVERABILITY

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.


 


HEADINGS FOR REFERENCE ONLY

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.


 


GOVERNING LAW

This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts but only to the extent not superseded by federal law.


 


ARBITRATION

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators (one of whom shall be selected by the Bank, one by Executive, and a
third by mutual agreement of the Bank and Executive) sitting in a location
selected by Executive within fifty (50) miles from the location of the Bank, in
accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction; provided, however, that Executive shall be entitled to seek
specific performance of his/her right to be paid until the Date of Termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement.


 


PAYMENT OF LEGAL FEES

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank provided that the dispute or interpretation has been
settled by Executive and the Bank or resolved in Executive’s favor.


 


SUCCESSORS AND ASSIGNS

This Agreement shall be binding upon, and inure to the benefit of the Bank and
its successors and assigns.  The Bank shall require any successor or assignee,
whether direct or indirect, by purchase, merger, consolidation or otherwise, to
all or substantially all the business or assets of the Bank or the Company,
expressly and unconditionally to assume and agree to perform the Bank’s
obligations under this Agreement, in the same manner and to the same extent that
the Bank would be required to perform if no such succession or assignment had
taken place.


 


REQUIRED PROVISIONS

(a)           The Bank may terminate Executive’s employment at any time. 
Executive shall not have the right to receive compensation or other benefits for
any period after termination for “Cause” as defined in Section 2(c) herein
above.

 

(b)           If Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs by a notice
served under Section 8(e)(3) (12 USC §1818(e)(3)) or 8(g) (12 USC §1818(g)) of
the Federal Deposit Insurance Act, as amended, the Bank’s obligations under this
Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings.  If the charges in the notice are dismissed, the Bank
may in its discretion (i) pay Executive all or part of the compensation withheld
while its contract obligations were suspended, and (ii) reinstate (in whole or
in part) any of the obligations which were suspended.

 

(c)           If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e) (12 USC §1818(e)) or 8(g) (12 USC §1818(g)) of the Federal Deposit
Insurance Act, as amended, all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.

 

4

--------------------------------------------------------------------------------


 

(d)           If the Bank is in default as defined in Section 3(x) (12 USC
§1813(x)(1)) of the Federal Deposit Insurance Act, as amended, all obligations
of the Bank under this Agreement shall terminate as of the date of default, but
this paragraph shall not affect any vested rights of the contracting parties.

 

(e)           All obligations of the Bank under this Agreement shall be
terminated, except to the extent determined that continuation of this Agreement
is necessary for the continued operation of the Bank, (i) by the Federal Deposit
Insurance Corporation (“FDIC”), at the time the FDIC enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) (12 USC §1823(c)) of the Federal Deposit Insurance Act, as
amended, or (ii) when the Bank is determined by the FDIC to be in an unsafe or
unsound condition.  Any rights of the parties that have already vested, however,
shall not be affected by such action.

 

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed and its
seal to be affixed hereunto by its duly authorized officer, and Executive has
signed this Agreement, on the date first above written.

 

ATTEST:

BROOKLINE BANK

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Richard Chapman, President

 

 

 

 

 

 

 

 

WITNESS:

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

5

--------------------------------------------------------------------------------